

                                            EXHIBIT 10
Public Service Enterprise Group Incorporated
2004 Long-Term Incentive Plan
Amended and Restated as of April 16, 2013
1. Purposes.


The purposes of the Public Service Enterprise Group Incorporated 2004 Long-Term
Incentive Plan (“Plan”) are to promote the growth and profitability of the
Company and its Subsidiaries by enabling them to attract and retain the best
available personnel for positions of substantial responsibility; to motivate
Participants, by means of appropriate incentives, to achieve long-range goals;
to provide incentive compensation opportunities that are competitive with those
of other similar companies; and to align Participants’ interests with those of
the Company’s shareholders and thereby promote the long-term financial interest
of the Company and its Subsidiaries, including the growth in value of the
Company’s equity and enhancement of long-term shareholder return.


2. Effective Date.


The Plan was effective as of April 20, 2004 and had a term of ten years from its
effective date. The Plan was amended effective as of December 1, 2009 to change
the provisions of Subsection 8(b) regarding option vesting following a Change in
Control.


The Plan is being amended and restated effective as of April 16, 2013 (the
“Effective Date”) and shall have a term of ten years from the Effective Date,
provided that shareholder approval is received on such date. Shareholder
approval of the amendment and restatement of the Plan is needed to comply with
Code section 162(m).


With respect to Awards granted prior to the Effective Date, the terms of the
Plan in effect as of the grant date shall apply. On and after the Effective
Date, Options or other awards shall be granted under the terms of the 2013
amendment and restatement. In the event of Plan termination or expiration, any
then-outstanding Award shall remain in effect pursuant to the terms of its Award
Grant.


3. Definitions.


Capitalized terms used in this Plan have the meanings specified in this Section
3:


“Award” means a grant to a Participant of Options, Stock Appreciation Rights,
Restricted Stock, Stock Units, Performance Shares, Performance Share Units, Cash
Awards or any combination thereof.


“Award Grant” means the written notification or agreement confirming an Award
and setting forth the terms and conditions thereof.

Page 1 of 21



--------------------------------------------------------------------------------





“Board of Directors” means the Board of Directors of the Company and, when used
in the context of actions taken or authorized to be taken by the Board of
Directors, means valid actions taken by not less than a quorum of the whole
Board of Directors of the Company.


“Cash Award” means the right to receive a Performance Award denominated in cash
with the eventual payment amount subject to achievement of goals relating to
specified Performance Measures and subject to such other restrictions and
conditions as may be established by the Committee.


“Cause” means an act of dishonesty, moral turpitude or an intentional or grossly
negligent act, in each case, detrimental to the best interests of the Company or
a Subsidiary, including violation of the Company’s Standards of Integrity, as
determined by the Committee in its sole discretion, and as may be further
defined in the Award Grants.


“Change in Control” means the occurrence of any of the following events:


(1)
any “Person” (within the meaning of Section 13(d) of the Exchange Act) is or
becomes the beneficial owner within the meaning of Rule l3d-3 under the Exchange
Act (a “Beneficial Owner”), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (3) below; or



(2)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on April 17, 2013, constitute
the Board of Directors and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on April 17, 2013 or whose
appointment, election or nomination for election was previously so approved or
recommended; or



(3)
there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned Subsidiary of the Company with any other


Page 2 of 21



--------------------------------------------------------------------------------



corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 25% or more of the combined voting power of the
Company’s then-outstanding securities; or


(4)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which is owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.



Notwithstanding the foregoing subparagraphs (1), (2), (3) and (4), a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the Common Stock immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.


“Code” means the Internal Revenue Code of 1986, as amended, and shall be deemed
to include all official guidance issued thereunder.


“Committee” means the Organization and Compensation Committee of the Board of
Directors described in Section 4, or any committee or other person or persons
designated by the Board of Directors as successor to the powers and duties of
the Organization and Compensation Committee as described in Section 4.
“Common Stock” means the Company’s authorized Common Stock, no par value, except
as this definition may be modified as provided in Section 13.



Page 3 of 21



--------------------------------------------------------------------------------



“Company” means Public Service Enterprise Group Incorporated, a New Jersey
corporation, or any successor thereto.


“Covered Employee” means a person defined as such in Code section 162(m)(3) and
regulations and other guidance thereunder.


“Date of Termination” means the first day occurring on or after the date of
grant of an Award on which the Participant is not performing services as an
Employee for the Company or any Subsidiary, regardless of the reason for
cessation of services; provided that a cessation of services shall not be deemed
to occur by reason of a transfer of a Participant between the Company and a
Subsidiary or between two Subsidiaries; and further provided that a
Participant’s services shall not be considered terminated while the Participant
is on an approved leave of absence from the Company or a Subsidiary. Unless
determined otherwise by the Committee, if, as a result of a sale or other
transaction, the organization for which a Participant is performing services as
an Employee ceases to be the Company or a Subsidiary and the Participant is not,
at the end of the 30-day period following the transaction, performing services
as an Employee for the Company or an organization that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Date of Termination.


“Director” means any member of the Board of Directors who is not an Employee.


“Disability” shall have the meaning ascribed to such term in the Company’s
Long-Term Disability Plan. (regardless of whether the Participant is eligible
for benefits under such plan). For the purposes of this Plan, the question of
whether a Participant’s condition shall be considered a Disability shall be
determined in each case by the Committee and such determination by the Committee
shall be final.


“Effective Date” shall have the meaning set forth in Section 2.


“Employee” means any employee of the Company or a Subsidiary who is receiving
remuneration for personal services rendered to the Company or Subsidiary,
including any such person who is an officer of the Company or Subsidiary, other
than (1) solely as a director of the Company or a Subsidiary, (2) as a
consultant, (3) as an independent contractor, (4) as an individual who is a
“leased employee” within the meaning of Code section 414(n), or (5) any other
individual engaged by the Company or Subsidiary in a relationship that the
Company characterizes as other than an employment relationship or who has waived
his rights to coverage as an employee (regardless of whether a determination is
made by the Internal Revenue Service or other governmental agency or court after
the individual is

Page 4 of 21



--------------------------------------------------------------------------------



engaged to perform such services that the individual is an employee of the
Company or Subsidiary for the purposes of the Code or otherwise).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exercise Period” means the period beginning on the date on which an Option or
Stock Appreciation Right becomes exercisable pursuant to its terms, and ending
on the Expiration Date of such Option or Stock Appreciation Right.


“Exercise Price” means the price established by the Committee (or determined
according to a method established by the Committee) at the time an Option or
Stock Appreciation Right is granted and shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of the Option or
Stock Appreciation Right.


“Expiration Date” means, with respect to an Option or Stock Appreciation Right,
the date specified in the Award Grant after which such Option or Stock
Appreciation Right may not be exercised; provided that the Expiration Date
(except as described below or in Section 8) shall not be later than the earliest
to occur of:
(i)
the ten-year anniversary of the date of grant;

(ii)
if the Participant’s Date of Termination occurs by reason of Retirement or
Disability, the five-year anniversary of such Date of Termination;

(iii)
if the Participant’s Date of Termination occurs by reason of death, the
third-year anniversary of such Date of Termination;

(iv)
if the Participant’s Date of Termination occurs by reason of involuntary
termination without Cause, the 90th day after the Date of Termination;

(v)
if the Participant’s Date of Termination occurs by reason of involuntary
termination for Cause, the Date of Termination;

(vi)
if the Participant’s Date of Termination occurs voluntarily or for any other
reason not described above, the Date of Termination.

The Committee in its sole discretion may establish an Expiration Date later than
as described above, but not later than the ten-year anniversary of the date of
grant. Notwithstanding the foregoing, if the Participant’s Date of Termination
occurs by reason of an involuntary termination without Cause and death or
Disability occurs after the involuntary termination without Cause and before the
otherwise applicable Expiration Date, the Expiration Date for a Non-Statutory
Option or a Stock Appreciation Right which was exercisable as a result of death
or Disability shall not be earlier than the first anniversary of the date of
Date of Termination, but in no event beyond the ten-year anniversary of the date
of grant.

Page 5 of 21



--------------------------------------------------------------------------------



“Fair Market Value” as of any specified date means the closing sale price of the
Common Stock on the New York Stock Exchange - Composite Tape on such date or, if
there are no sales on such date, on the next preceding day on which there are
sales. If the shares are not then listed on the NYSE, and if the shares of
Common Stock are then listed on any other national securities exchange or traded
on the over-the-counter market, the fair market value shall be the closing price
on such exchange or on the NASDAQ National Market System or the mean of the
closing bid and asked prices of the shares of Common Stock on the
over-the-counter market, as reported by the NASDAQ, the National Association of
Securities Dealers OTC Bulletin Board or the National Quotation Bureau, Inc., as
the case may be, on such date or, if there is no closing price or bid or asked
price on that day, the closing price or mean of the closing bid and asked prices
on the most recent day preceding such date for which such prices are available.
In all events, with respect to Non-Statutory Options and Stock Appreciation
Rights, Fair Market Value shall not be less than fair market value as determined
under Code section 409A.


“Incentive Option” means an Option which is intended to be an “incentive stock
option’’ as defined in Code section 422.


“Non-Statutory Option” means an Option which is not intended to qualify as an
Incentive Option as defined above.


“NYSE” means the New York Stock Exchange.


“Option” means an Incentive Option or a Non-Statutory Option granted by the
Company pursuant to the Plan to purchase shares of Common Stock at an Exercise
Price established by the Committee.


“Participant” means an Employee selected by the Committee to receive an Award.
The term shall include any transferee or transferees of any person who has
received an Award to the extent the transfer is permitted by the Plan and the
applicable Award Grant.


“Performance Award” means an Award of Performance Shares, Performance Share
Units and/or a Cash Award.


“Performance Goal” means a target based on Performance Measures that is
established by the Committee in connection with a Performance Award. Performance
Goals may be established on a corporate-wide basis or with respect to one or
more business units, divisions, or Subsidiaries, and may be in either absolute
terms or relative to the performance of one or more comparable companies or an
index covering multiple companies.

Page 6 of 21



--------------------------------------------------------------------------------





“Performance Measures” means criteria established by the Committee relating to
any of the following: revenue; earnings before interest, taxes, depreciation and
amortization (EBITDA); operating income; pre- or after-tax income; cash flow;
cash flow per share; net earnings; earnings per share; return on equity; return
on invested capital; return on assets; economic value added (or an equivalent
metric); share price performance; total shareholder return; improvement in or
attainment of expense levels; improvement in or attainment of working capital
levels; safety performance; OSHA recordable rate; lost time accident rate;
forced outage rate; nuclear capacity factor; INPO rating; availability factor;
customer average interruption duration index (CAIDI); system average
interruption frequency index (SAIFI); or leak rate per mile. Performance
Measures may be applied by excluding the impact of charges for restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
items, and the cumulative effects of accounting changes, each as defined by
generally accepted accounting principles.


“Performance Share” means a grant of shares of Common Stock which is contingent
on achievement of Performance Goals and satisfaction of such other restrictions
and conditions as may be established by the Committee.


“Performance Share Unit” means a grant of a Stock Unit which is contingent on
the achievement of Performance Goals and satisfaction of such restrictions and
conditions as may be established by the Committee.


“Plan” means this Public Service Enterprise Group Incorporated 2004 Long-Term
Incentive Plan, amended and restated as of April 16, 2013.


“Prior Plans” mean the Public Service Enterprise Group Incorporated 1989
Long-Term Incentive Plan and the Public Service Enterprise Group Incorporated
2001 Long-Term Incentive Plan.


“Restricted Stock” means a grant of shares of Common Stock subject to transfer
restrictions and a risk of forfeiture or other restrictions that will lapse upon
the completion of a period of service by the Participant, or achievement of
other objectives, including Performance Goals, as determined by the Committee.
Subject to any such forfeiture, and except as may otherwise be determined by the
Committee at the time of grant, the Participant shall be currently entitled to
dividends on such shares and shall be entitled to vote such shares.


“Restricted Stock Unit” means a grant of a Stock Unit which is subject to
transfer restrictions and a risk of forfeiture or other restrictions that will
lapse upon the completion of service

Page 7 of 21



--------------------------------------------------------------------------------



by the Participant, or achievement of other objectives or conditions, as
determined by the Committee.


“Retirement” means cessation of services as an Employee for the Company or a
Subsidiary by reason of satisfying the criteria for retirement (normal
retirement or early retirement) under the provisions of the qualified defined
benefit plan of the Company or Subsidiary. in which the Employee participates on
the date of the Employee’s cessation of services.


“Stock Appreciation Right” means a grant of an Award that will enable the
Participant to receive shares of Common Stock or cash equal to the appreciation
in value, if any, of the Common Stock between the Fair Market Value of the
Common Stock on the date the Stock Appreciation Right is granted and the Fair
Market Value of the Common Stock on a future exercise date.


“Stock Unit” means a right to receive a share of Common Stock in the future.


“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or other entity during any period in which at least fifty percent
of the voting or profits interest is owned, directly or indirectly, by the
Company (or by any entity that is a successor to the Company), and any other
business venture designated by the Committee in which the Company (or any entity
that is a successor to the Company) has a significant interest, as determined in
the discretion of the Committee.


“Successor” means the person or persons entitled in lieu of the Participant to
receive any shares of Common Stock or other benefits under the Plan by reason of
a beneficiary designation, will, laws of intestacy, or family assignments as
permitted under the Plan. The Successor of a deceased Participant shall be the
person or persons entitled to do so under a beneficiary designation in
accordance with Section 11 or, if none, under the Participant'’s will or, if the
Participant shall have failed to designate a beneficiary or make testamentary
disposition of such Awards or shall have died intestate, by the Participant’s
legal representative or representatives.
4. Administration.


The Plan shall be administered by the Organization and Compensation Committee of
the Board of Directors which shall consist of not less than three Directors of
the Company appointed by the Board of Directors. No person shall be eligible or
continue to serve as a member of such Committee unless such person is an
“outside director” within the meaning of regulations under Code section 162(m)
and a “non-employee director” within the meaning of Exchange Act Rule 16b-3.



Page 8 of 21



--------------------------------------------------------------------------------



The Committee shall keep minutes of its meetings. The acts of a majority of the
members present at any meeting of the Committee at which a quorum is present (as
determined under the By Laws of the Company), or acts approved in writing by the
entire Committee, shall be the acts of the Committee.




Within the limits of the express provisions of the Plan, the Committee shall
have the authority, subject to such orders or resolutions, not inconsistent with
the provisions of the Plan, as may from time to time be issued or adopted by the
Board of Directors, in its discretion to determine the individuals to whom, and
the time or times at which, Awards shall be granted, the type of Award grants,
the number of shares of Common Stock to be subject to each Award, the
limitations, restrictions and conditions applicable to each Award grant, the
terms and provisions of agreements that may be entered into in connection with
Award grants (which need not be identical), to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to the Plan and to make all
other determinations and take all other actions deemed necessary or advisable
for the administration of the Plan.


In making its determinations relating to Award grants, the Committee may consult
with the Chief Executive Officer of the Company and may take into account the
recommendations of the Chief Executive Officer with respect to grants to be made
to other Employees. The Committee may also take into account the nature of the
services rendered by such individuals, their present and potential contributions
to the Company’s success and such other factors as the Committee, in its
discretion, shall deem relevant.


The Committee’s determinations on the matters regarding this Plan (including
matters referred to in this Section 4) shall be conclusive and shall be binding
on the Company, its Stockholders, its Affiliates, all Participants, all other
Employees and all other persons. Except to the extent prohibited by applicable
law or the applicable NYSE rules, the Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to the Chief
Executive Officer of the Company or a committee of officers of the Company,
except with respect to Awards to any Covered Employee or to an officer or other
person subject to Section 16 of the Exchange Act. Any such allocation or
delegation may be revised or revoked by the Committee at any time.


5. Eligibility.


Subject to the provisions of the Plan, the Committee shall determine and
designate, from time to time, those Employees who will be granted one or more
Awards under the Plan, and who thereby will become “Participants” in the Plan.


(A)
In determining eligibility to receive an Award, as well as in determining the
type and amount of the Award to any Participant, the Committee shall consider
the position and responsibilities of the Employee being considered, the nature
and value to the Company or a Subsidiary of such Employee’s services and
accomplishments, such


Page 9 of 21



--------------------------------------------------------------------------------



Employee’s present and potential contribution to the success of the Company or
its Subsidiaries and such other factors as the Committee may deem relevant.


(B)
The Plan does not constitute a contract of employment or for provision of other
services, and selection as a Participant will not give any Participant or other
individual the right to be retained in the employ of or continue to provide
services to the Company or any Subsidiary or give any Participant or other
individual any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan, nor shall the
Plan in any way interfere with the right of the Company or any Subsidiary to
terminate the employment or services of any Participant or other individual at
any time.

(C)
Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets or other property which the Company or any Subsidiary, in
its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Common Stock or
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

(D)
Awards need not be uniform among Participants. The receipt of an Award by a
Participant shall not entitle that Participant to receive an Award in the
future.



6. Shares Available.


The type and number of shares of Common Stock for which Awards may be granted
under the Plan shall be determined in accordance with this Section 6:
(A)
The shares of Common Stock with respect to which Awards may be made under the
Plan shall be shares authorized but unissued or currently held or shares
reacquired by the Company and held as treasury shares, including shares
purchased in the open market or in private transactions, all at the time of the
Award.

(B)
Subject to adjustment as provided in Section 13 herein, the maximum number of
shares of Common Stock available for issuance to Participants under the Plan
(the “Share Authorization”) as of the Effective Date shall be 16,495,807,
increased by the number of shares attributable to Awards issued under the Plan
prior to the Effective Date that become available under the Plan on and after
the Effective Date. This amendment and restatement of the Plan does not include
any additional shares that were not available for issuance under the Plan on the
date immediately preceding the Effective Date, other than the shares
attributable to Awards issued under the Plan prior to the Effective Date that
become available under the Plan on and after the Effective Date.


Page 10 of 21



--------------------------------------------------------------------------------



(C)
Subject to Section 13, the following additional maximums are imposed under the
Plan:

(1)
The maximum number of shares of Common Stock that may be issued by Options
intended to be Incentive Options shall be one million (1,000,000).

(2)
The maximum number of shares of Common Stock that may be issued by Options that
are not intended to be Incentive Options shall be, in the aggregate, fifty
percent (50%) of the total shares reserved for Awards pursuant to paragraph (B)
above.

(3)
The maximum number of shares of Common Stock that may be issued in conjunction
with Awards granted pursuant to Section 9 (relating to Other Stock Awards) and
Section 10 (relating to Performance Shares and Performance Share Units) shall
be, in the aggregate, fifty percent (50%) of the total shares reserved for
Awards pursuant to paragraph (B) above.

(4)
The maximum number of shares that may be covered by Awards granted to any one
individual pursuant to this Plan shall be five hundred thousand (500,000) shares
during any calendar year.

(5)
For Cash Awards that are intended to be “performance-based compensation” (within
the meaning of regulations under Code section 162(m)), the maximum Awards
payable in cash to any one individual for a 36-month performance period shall
not exceed ten million dollars ($10,000,000). Such maximum shall be reduced
proportionately in the case of a performance period of less than 36 months and
shall be increased proportionately for a performance period of longer than 36
months (but no further adjustment shall be made in the case of a performance
period of greater than 60 months). If, after an amount has been earned with
respect to a Cash Award, the delivery of such amount is deferred pursuant to
Section 7(B), any additional amount attributable to earnings during the deferral
period shall be disregarded for purposes of this limitation.

(D)
Shares of Common Stock covered by an Award shall only be counted as used to the
extent they are actually issued and delivered to a Participant, or, if permitted
by the Committee, a Participant’s designated transferee. Any shares of Common
Stock related to Awards which terminate by expiration, forfeiture, cancellation,
or otherwise without the issuance, are settled in cash in lieu of shares, or are
exchanged with the Committee’s permission, prior to the issuance of the Common
Stock, for Awards not involving shares of Common Stock, shall be available again
for grant under the Plan. Moreover, if the Exercise Price of any Option granted
under the Plan or the tax withholding requirements with respect to any Award
granted under the Plan are satisfied by tendering shares of Common Stock to the
Company (by either actual delivery or by attestation), or if a Stock
Appreciation Right is exercised, only the number of shares of Common Stock
issued, net of the shares tendered, if any, will be deemed delivered for
purposes of determining the maximum number of shares


Page 11 of 21



--------------------------------------------------------------------------------



of Common Stock available for delivery under the Plan. The maximum number of
shares of Common Stock available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Share Units or Other Stock-Based
Awards.
7. Awards.


The Committee shall have full and complete authority, in its discretion, subject
to the provisions of the Plan, to grant Awards to Participants consisting of
Options, Stock Appreciation Rights, Restricted Stock, Stock Units, Performance
Shares, Performance Share Units, Cash Awards or any combination thereof, as more
fully described in Sections 8 through 10, subject to such terms and conditions
as the Committee deems appropriate. Awards may be granted singly, in combination
or in tandem so that the settlement or payment of one automatically reduces or
cancels the other. Awards may also be made in combination or in tandem with, in
replacement of, as alternatives to, or as the payment form for, grants or rights
under any other compensation plan of the Company or any Subsidiary, including
the plan of any acquired entity. The Committee may permit or require that any
Award be prorated to the date of any termination of employment.


(A)
Dividends and Dividend Equivalents



The Committee may provide that Awards denominated in Common Stock earn dividends
or dividend equivalents. Such dividend equivalents may be paid currently in cash
or shares of Common Stock or may be credited to an account established by the
Committee under the Plan in the name of the Participant. In addition, dividends
or dividend equivalents paid on outstanding awards or issued shares may be
credited to such account rather than paid currently. Any crediting of dividends
or dividend equivalents may be subject to such restrictions and conditions as
the Committee may establish, including reinvestment in additional shares or
share equivalents.


(B)
Deferrals



The Committee may require or permit Participants to elect to defer the issuance
of shares or the settlement of Awards in cash under such rules and procedures as
it may establish under the Plan or otherwise. It may also provide that deferred
settlements include the payment or crediting of interest on the deferral
amounts, conversion of deferred amounts into deferred Common Stock equivalents,
or the payment or crediting of dividend equivalents on deferred settlements
denominated in shares.


If a Participant elects to defer the issuance of shares of a Restricted Stock
Unit or a Performance Share Unit, he or she must make such deferral election
under the terms of the Public Service Enterprise Group Equity Deferral Plan.





Page 12 of 21



--------------------------------------------------------------------------------



(C)
Settlements



Settlement of Awards may be in the form of cash, shares of Common Stock, other
Awards, or in such combinations thereof as the Committee shall determine at the
time of grant, and with such restrictions as it may impose.


8. Options and Stock Appreciation Rights.


The Committee may grant Options containing such terms and conditions as shall be
requisite, in the judgment of the Committee, to constitute either Incentive
Options or Non-Statutory Options. Incentive and Non-Statutory Options shall be
identified as such in the Award Grant. The Committee may grant Stock
Appreciation Rights either (i) independently of Options or (ii) in tandem with
Options such that the exercise of the Option or Stock Appreciation Right with
respect to a share of Common Stock cancels the tandem Stock Appreciation Right
or Option, respectively, with respect to such share. The grant of each Option or
Stock Appreciation Right shall be confirmed in writing by an Award Grant in the
form prescribed by the Committee.


(A)
Exercise Price.



At the time an Option or Stock Appreciation Right is granted, the Committee
shall determine the Exercise Price. Except for adjustments as provided in
Section 13, the Exercise Price for any outstanding Option or Stock Appreciation
Right may not be decreased after the date of grant nor may any outstanding
Option or Stock Appreciation Right be surrendered to the Company as
consideration for the grant of a new Option or Stock Appreciation Right with a
lower Exercise Price.


Notwithstanding any provision in the Plan to the contrary, an outstanding Option
or Stock Appreciation Right may not be (i) modified to reduce the Exercise Price
thereof nor may a new Option or Stock Appreciation Right at a lower price be
substituted for a surrendered Option or Stock Appreciation Right (other than
adjustments or substitutions in accordance with Section 13), or (ii) repurchased
by the Company if the per share option price of the Option or Stock Appreciation
Right is less than the Fair Market Value of a share of Common Stock (other than
a cancellation for no value in accordance with Section 15), unless such action
is approved by the Stockholders of the Company.




(B)
Exercise Period.



Each Option or Stock Appreciation Right granted under this Plan shall be
exercisable during such period and under such circumstances as the Committee
shall determine, subject to the following rules:



Page 13 of 21



--------------------------------------------------------------------------------



(1)
An Option or Stock Appreciation Right must be exercised prior to the Expiration
Date.



(2)
Each Option or Stock Appreciation Right shall become exercisable upon the
occurence of a Change in Control unless it is replaced by the same type of award
of equivalent value provided by the continuing entity, which replacement award
vests not later than the outstanding Option or Stock Appreciation Right and, to
the extent not previously vested, vests in full in the event the Participant’s
employment is involuntarily terminated, other than for Cause, within twenty-four
months following the Change in Control whether or not otherwise then exercisable
under the provisions of the applicable Award Grant relating thereto.



(3)
The effect of a Participant’s cessation of performance of services as an
Employee for the Company or a Subsidiary shall be as follows:



(i)
Retirement. If cessation of performance of services as an Employee is the result
of Retirement, the Participant may exercise any outstanding Option or Stock
Appreciation Right that had become exercisable under the terms of the applicable
Award Grant prior to the Date of Termination before the Expiration Date.



(ii)
Death. If a Participant dies while the Participant is continuing to perform
services as an Employee for the Company or a Subsidiary, or during the period
following Retirement and before the Expiration Date, the Successor may exercise
the Participant’s Options or Stock Appreciation Rights at any time prior to the
Expiration Date, whether or not such Options or Stock Appreciation Rights were
exercisable on the date of the Participant’s death under the applicable Award
Grant.



(iii)
Disability. If the Committee determines that a Participant ceased to perform
services as an Employee for the Company or a Subsidiary because of Disability,
any Option or Stock Appreciation Right held by such Participant on the Date of
Termination may be exercised (whether or not such Option or Stock Appreciation
Right was exercisable on the Date of Termination under the provisions of the
Award Grant relating thereto) at any time prior to the Expiration Date.



(iv)
Involuntary Termination without Cause. If the Company or a Subsidiary terminates
the Participant’s employment services involuntarily without Cause, as determined
in the sole discretion of the Committee, then the Participant may exercise any
outstanding


Page 14 of 21



--------------------------------------------------------------------------------



Option or Stock Appreciation Right which was vested on the Date of Termination
at any time before the Expiration Date.


(v)
Involuntary Termination for Cause. If the Participant ceases to perform services
as an Employee for the Company or a Subsidiary involuntarily for Cause, any
outstanding Option or Stock Appreciation Right held by such Participant shall be
immediately cancelled.



(vi)
Other Termination. If the Participant ceases to perform services for the Company
or a Subsidiary for any reason other than as set forth in subparagraphs (i)
through (v) above, any outstanding Option or Stock Appreciation Right held by
such Participant shall be immediately cancelled.



(C)    Exercise Procedures.


Each Option or Stock Appreciation Right granted under this Plan may be exercised
to the extent exercisable, in whole or in part at any time during the Exercise
Period, for such number of shares as shall be prescribed by the provisions of
the Award Grant evidencing such Option or Stock Appreciation Right, provided
that:


(1)
An Option or Stock Appreciation Right may be exercised by the Participant or a
Successor only by written notice (in the form prescribed by the Committee) to
the Company specifying the number of shares to which such notice applies.



(2)
The aggregate Exercise Price of the shares as to which an Option may be
exercised shall be, in the discretion of the Committee, (a) paid in U.S. funds
by any one or any combination of the following: cash, (including check, draft or
wire transfer made payable to the order of the Company), or delivery of Common
Stock certificates endorsed in blank or accompanied by executed stock powers
with signatures guaranteed by a national bank or trust company or a member of a
national securities exchange evidencing shares of Common Stock whose value shall
be deemed to be the Fair Market Value on the date of exercise of such Common
Stock, or (b) deemed to be paid in full provided the notice of the exercise of
an Option is accompanied by a copy of irrevocable instructions to a broker to
promptly deliver to the Company the amount of sale or loan proceeds sufficient
to cover the Exercise Price or (c) paid upon such terms and conditions,
including provision for securing the payment of the same, as the Committee, in
its discretion, shall provide. Exercise of an Option shall be contingent upon
the satisfaction of applicable withholding taxes. Payment of applicable taxes
shall be effectuated in the same manner as the Exercise Price is paid.


Page 15 of 21



--------------------------------------------------------------------------------





(3)
As soon as practicable after receipt by the Company of notice of exercise and of
payment in full of the Exercise Price of the shares with respect to which an
Option has been exercised, a certificate or certificates representing such
shares (which may be in book entry form) shall be recorded on the records of the
Company (or its transfer agents or registrars) in the name or names of the
Participant or Successor and shall be delivered to the Participant,
Participant’s agent or Successor (including through electronic delivery to a
brokerage account).



(D)
Special Rules Relating to Incentive Options.



(1)
No Incentive Option may be granted to an individual who is not an Employee of
the Company or a Subsidiary.



(2)
The aggregate Fair Market Value (determined as of the time the Option is
granted) of the Common Stock with respect to which Incentive Options are
exercisable for the first time during any calendar year by an Employee under all
plans of the Company and its Subsidiaries shall not exceed the greater of
$100,000 or such sum as may from time to time be permitted under Code section
422.

9. Other Stock Awards.
The Committee may make Awards consisting of Restricted Stock or Stock Units
containing such terms and conditions, and subject to such restrictions and
contingencies as the Committee shall determine, subject to the provisions of the
Plan. Unless otherwise authorized by the Committee, as a condition of receiving
an Award consisting of Restricted Stock, a Participant must waive in writing the
right to make an election under Code section 83(b) to report the value of the
Restricted Stock as income on the Date of Grant. If the right to become vested
in a Restricted Stock Award granted under this Section 9 is conditioned on the
completion of a specified period of service as an Employee with the Company or
the Subsidiaries, without achievement of Performance Measures or other
performance objectives being required as a condition of vesting, and without it
being granted in lieu of other compensation or to replace forfeited awards from
a prior service recipient, then, unless otherwise determined by the Committee
and set forth in a Participant’s Award Grant, the required period of service for
full vesting shall be not less than three years. Notwithstanding the foregoing,
the Committee has the discretion to accelerate the vesting of an Award upon the
occurrence of certain circumstances, including but not limited to, the
Participant’s Retirement, death, Disability, or termination by the Company
without Cause. The circumstances which result in accelerated vesting shall be
set forth in the Participant’s Award Grant.
In the event of a Change in Control, unless such Award is replaced by the same
type of award of equivalent value provided by the continuing entity which
replacement award vests not later than the replaced Award and, to the extent not
previously vested, the Award vests in full in the event of

Page 16 of 21



--------------------------------------------------------------------------------



any involuntary cessation of performance of services for the continuing entity
within the twenty-four month period following the Change in Control (other than
involuntary termination for Cause).


10. Performance Awards.


The Committee may make Awards consisting of Performance Shares or Performance
Share Units, containing such terms and conditions, and subject to such
restrictions and contingencies as the Committee shall determine, subject to the
provisions of the Plan. Performance Awards shall be conditioned on the
achievement of Performance Goals, based on one or more Performance Measures, as
determined by the Committee, over a performance period (not less than one year)
prescribed by the Committee. For Awards under this Section 10 intended to be
“performance-based compensation” within the meaning of regulations under Code
section 162(m), the grant of the Awards and the performance goals shall be made
during the period required under Code section 162(m). In the event that a Change
in Control occurs after a Performance Award has been granted but before
completion of the performance period, a pro-rata portion of such Award shall
become payable as of the date of the Change in Control to the extent otherwise
earned on the basis of achievement of the pro-rata portion of the Performance
Goals relating to the portion of the performance period completed as of the date
of the Change in Control. Notwithstanding the foregoing, if a Change in Control
occurs that does not constitute a “change in control” under Code section 409A,
the pro-rata portion of such Award shall be paid on the date that such Award
would have been paid had a Change in Control not occurred. Unless otherwise
directed by the Committee, as a condition of receiving an Award consisting of
Performance Shares, a Participant must waive in writing the right to make an
election under Code section 83(b) to report the value of the Performance Shares
as income on the Date of Grant.


11. Non-Transferability.


Unless otherwise designated by the Committee to the contrary, each Award granted
under the Plan shall by its terms be non-transferable by the Participant (except
by will or the laws of descent and distribution). An Option or Stock
Appreciation Right shall be exercisable during the Participant’s lifetime only
by the Participant, his or her guardian or legal representative or by such other
means as the Committee may approve from time to time that is not inconsistent
with or contrary to the provisions of either Section 16(b) of the Exchange Act
or Rule 16b-3, as either may be amended from time to time, or any law, rule,
regulation or other provision that may hereafter replace such Rule. A
Participant may also designate a beneficiary to exercise his or her Awards after
the Participant’s death. The Committee may amend outstanding Awards to provide
for transfer, without payment of consideration, to immediate family members of
the Participant or to trusts or partnerships for such family members.











Page 17 of 21



--------------------------------------------------------------------------------



12. Listing and Registration of Shares and Restrictions on Shares.


If at any time the Board of Directors shall determine, in its discretion, that
the listing, registration or qualification of any of the shares subject to
Awards under the Plan upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the purchase or
issue of shares thereunder, no outstanding Awards which would result in the
purchase or issuance of shares may be exercised or otherwise settled unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors or the Committee. The Board of Directors or the Committee may require
any Participant to make such representations and furnish such information as it
may consider appropriate in connection with the issuance or delivery of the
shares in compliance with applicable law and shall have the authority to cause
the Company at its expense to take any action related to the Plan which may be
required in connection with such listing, registration, qualification, consent
or approval.


The Committee may impose such restrictions on any shares acquired pursuant to
Restricted Stock Awards as it may deem advisable, including, without limitation,
restrictions to comply with applicable Federal securities laws, with the
requirements of any stock exchange or market upon which such shares are then
listed and/or traded and with any blue sky or state securities laws applicable
to such shares.


Certificates representing shares subject to Restricted Stock Awards may bear a
legend substantially as follows:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Public Service
Enterprise Group Incorporated 2004 Long-Term Incentive Plan, and in an award
document. A copy of such Plan and award documents may be obtained from Public
Service Enterprise Group Incorporated.


The Company shall have the right to retain (or escrow) certificates or shares
that are subject to Restricted Stock Awards until such time as all restrictions
applicable to such shares have been satisfied. Shares subject to Restricted
Stock Awards shall become freely transferrable (subject to applicable laws and
Company imposed trading restrictions), and legends on share certificates shall
be removed, once all restrictions applicable to such shares have been satisfied.


All Awards made under this Plan are specifically made with the proviso that the
Company may institute clawback and/or other forfeiture provisions as may be
required by law, listing requirements or Company policy, including such
provisions that are instituted with respect to Awards that are issued prior to
implementation of such law, listing requirements or Company policy.


The Committee may require Participants to execute stock powers or other similar
instruments in order to facilitate the return to the Company of shares upon
forfeiture of Restricted Stock Awards.



Page 18 of 21



--------------------------------------------------------------------------------



Neither the Participant nor his or her Successor will have any of the rights or
privileges of a shareholder of the Company in respect of any shares deliverable
hereunder unless and until certificates representing such shares (which may be
in book entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account).


13. Adjustments.


The Committee may make such adjustments as it deems appropriate to meet the
intent of the Plan in the event of changes that impact the Company’s share price
or share status, provided that any such actions are consistently and equitably
applicable to all affected Participants and provided, further, that no such
adjustment shall be made to Awards to Covered Employees if it would cause such
Awards to no longer qualify as “performance-based compensation” for purposes of
Code section 162(m).


In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of Company assets to shareholders, or any other change affecting
shares, such adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change shall be made with respect to (i) the
aggregate number of shares that may be issued under the Plan or that may be
subject to Awards of a specified type and/or to any individual; (ii) the number
of shares covered by outstanding Awards to any individual under the Plan; and/or
(iii) the applicable price per share with respect to any outstanding Options,
Stock Appreciation Rights and other Awards under the Plan.


14. Tax Withholding.


Delivery of any cash, shares, dividends or any other benefits under the Plan is
subject to withholding of applicable taxes. The Committee unilaterally or by
arrangement with the Participant or Successor shall make appropriate provision
for satisfaction of withholding taxes in the case of any transaction under the
Plan, which gives rise to a withholding requirement. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of shares of Common Stock which the Participant already owns or (to the extent
of minimum statutory withholding requirements) through withholding of shares of
Common Stock to which the Participant is otherwise entitled under the Plan.


15. Amendments and Termination.


The Board of Directors may amend this Plan as it shall deem advisable, except
that the Board of Directors may not, without further approval of the
shareholders of the Company, (a) increase the total number of shares of Common
Stock which may be issued under the Plan as set forth in Section 6(B) or the
maximum number of shares that may be issued, as Awards pursuant to Sections 8
through 10, to any individual, or (b) change the class of individuals eligible
for Awards. The Board of

Page 19 of 21



--------------------------------------------------------------------------------



Directors may, in its discretion, terminate this Plan at any time. No amendment
or termination may, in the absence of written consent to the amendment or
termination by the affected Participant (or, if the Participant is not then
living, the affected Successor), adversely affect the rights of any Participant
or Successor under any Award granted under the Plan prior to the date such
amendment or termination is effective, provided that adjustments pursuant to
Section 13 are not subject to such limitation. Subject to the foregoing and the
requirements of Code section 162(m), the Board of Directors may without further
action on the part of the shareholders of the Company or the consent of
Participants, amend the Plan to preserve the Company’s tax deduction under Code
section 162(m).


16. Foreign Jurisdictions.


The Committee may, from time to time, adopt, amend, and terminate under the Plan
such arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable, to make available tax or other benefits of laws of any
foreign jurisdiction to Participants who are subject to such laws and who
receive Awards under the Plan.


17. Compliance with Code sections 162(m) and 409A.


With respect to Covered Employees, transactions under the Plan are intended to
avoid loss of the deduction referred to in paragraph (1) of Code section 162(m).
Anything in the Plan or elsewhere to the contrary notwithstanding, to the extent
any provision of the Plan or action by the Committee would result in the loss of
such deduction, it shall be deemed null and void as relates to Covered
Employees, to the extent permitted by law and deemed advisable by the Committee.


With respect to performance-based compensation, the Company intends to comply
with Code section 162(m). However, for business reasons, there may be instances
where the Committee decides that certain grants of performance-based
compensation will not comply with Code section 162(m).


The Company intends that this Plan shall comply with the requirements of Code
section 409A, and it shall be interpreted and administered accordingly. To the
extent that Code section 409A applies, the date of a termination of employment
shall be determined in accordance with the separation from service rules under
Code section 409A.




18. Notices.


All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal office, 80
Park Plaza, Newark, New Jersey 07102, addressed to the attention of the
Secretary; and if to the Participant, shall be delivered personally or mailed to
the Participant at the address appearing in the payroll records of the Company
or Subsidiary or, if applicable, to the Participant’s Successor at the last
known address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party.

Page 20 of 21



--------------------------------------------------------------------------------







19. General.


Except where otherwise indicated by the context, any masculine term used herein
shall also include the feminine; the singular shall include the plural and the
plural shall include the singular.


The titles and headings of the sections of the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.


If any part of the Plan is declared to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any other part of the Plan. Any part of the
Plan so declared to be unlawful or invalid shall, if possible, be construed in a
manner that will give effect to the terms of such part to the fullest extent
possible while remaining lawful and valid.


The provisions of the Plan shall take precedence over any conflicting provision
contained in an Award. All matters relating to the Plan or an Award granted
hereunder shall, to the extent not preempted by Federal law, be governed and
construed in accordance with the laws of the State of New Jersey, without regard
to the principles of conflict of laws.


The Plan and Award Grants shall be binding on Successors and on successors to
the Company, whether the existence of such successor to the Company is the
result of a direct or indirect purchase of all or substantially all of the
business and/or assets of the Company, or a merger, consolidation, or otherwise.

Page 21 of 21

